Tilghman C. J.
This case was submitted to the decision of arbitrators under the act of assembly. An award was made in favour of the plaintiffs and the defendants desire to enter an appeal. The question is on what terms the appeal is to be entered.
By the 11th section of the act of the 20th of March 1810, an appeal is granted to either party under thefollowing rules regulations and restrictions. These rules are contained in the 11th, 12th, 13th and 14th sections. It is directed in the 11th section, that the appellant shall swear or affirm, “ that it is “ not for the purpose of delay the appeal is entered, but be- “ cause he firmly believes injustice has been done;” and the appeal is not to be allowed until the appellant pay all the costs that may have accrued in the suit. By the 12th section, the appellant if plaintiff is to enter into recognizance with security, the condition of which is, that if the said plaintiff does not recover in the event of the suit, a sum greater than was awarded to him by the arbitrators, he shall pay all future costs and a dollar a day to the defendant, for every day lost by him in attending the appeal. By section 13th, the costs paid by the appellant previous to entering the appeal, are to be recovered of his adversary only in cases, where in the event of the suit, th&.- appellant is entitled to costs by the provisions of this act. By section 14th, if the defendant be the appellant, he is to enter into a recognisance in nature of special bail, with condition that if the plaintiff in the event of the suit, shall obtain judgment for a greater sum than was awarded by the arbitrators, the defendant shall pay all the costs accrued in consequence of the appeal, together with the amount of the sum awarded, with a dollar a day for every *510day lost by the plaintiff in attending to the appeal, or in det^lereo^ surrender himself to prison &c. In the end of this section is a proviso in the following words, “ provided “ that where executors or administrators may be the party ap- “ pellant as aforesaid, they shall have an appeal, as is by law “ allowed in other cases.” The plaintiffs contend that this proviso is restricted to the 14th section, and only exempts the defendants from the recognisance in nature of special bail. They 'insist that the words, “ party appellant as aforesaid” limit the proviso to the contents of the 14th section. I am of a different opinion. Here is an act of assembly establishing a set of rules, under which appeals are to be entered. They begin in the 11th, and are continued through four sections, form-, ing in the whole one system. But it was evident that this system would be unjust, with regard to executors or administrators, who, whether plaintiffs or defendants, appear in court only as trustees for the rights of others, and who are not so well acquainted with the matter in contest as their testator or intestate. It would be hard to exact from such persons an oath as to the justice or injustice of the case, and very hard indeed to makethem pay costs, which in the event of the suit they might never recover again. The consequence of such hardships would be, that executors or administrators might rather acquiesce in an unjust award than enter an appeal; and in such case, on whom would the loss fall? Not on themselves, but on those entitled to the estate of the deceased person; very often widows and infant children. The words of the law are quite sufficient to guard against those inconveniences, and it appears to me that they were intended to do so. “ Where executors or administrators may be the party appel- “ lant as aforesaid, they shall have an appeal as is by law allowed in other cases;” that is, where executors or administrators whether plaintiffs or defendants, may be the party appellant, they may appeal without the restrictions in the 11th, 12th, 13th and 14th sections, which are unsuitable to the case of executors and administrators. The words as aforesaid might have been omitted without injury to the law, and being inserted, they are to be referred not to the 14th (section only, but to all the other sections containing regulations, part of the same system. This forms a consistent plan; to exempt executors defendants from inconvenience, and *511to leave executors plaintiffs subject to it, would be inconsistent, and ought not to be supposed to have been the intent of the legislature. I am therefore of opinion, that the defendants should be permitted to enter their appeal without oath, without payment of costs, and without recognisance in the nature of special bail.
Yeates J.
This tase has already been fully stated by the Chief Justice, and the different sections of the law have been detailed.
I think the words as aforesaid, in the close of the proviso of the 14th section of the act of the 20th of March 1810, .cannot be confined to that section, but are referrible also to the 11th section. The concluding section of the act repeals former arbitration laws inconsistent therewith; and the legislature must necessarily have meant other cases of appeals, as they stood independently of compulsory arbitrations, wherein neither an affidavit, payment of costs, or giving a recognisance were made essential pre-requisites to an appeal.
It would require strong and clear words to shew ah intention in the legislature, to subject executors and administrators to the necessity of swearing to facts of which their knowledge must be very imperfect, paying costs out of their own pockets, when perhaps there may be no assets in their hands, and making themselves personally responsible for the debts of their testator Or intestate, or forego the benefit of an appeal, in instances where they have strong reáson to conclude, that injustice has been done by the award of arbitrators. Either all these acts are necessary to be done by the defendants in the present instance, or the Court will impose none of them. I think it the fair construction of the law, that it requires neither of them to be performed, and am therefore of opinion, that the appeal should be received by the prothonotary.
Brackenridge J. concurred with the Chief Justice.
Rule absolute.